TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 13, 2015



                                       NO. 03-14-00110-CV


                                Tobbie Tineeka Jones, Appellant

                                                  v.

                                   Tamar Hays Jones, Appellee




          APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 8, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands

the case to the trial court for further proceedings consistent with the Court’s opinion. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.